IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40414
                        Conference Calendar



LUCIOUS ALVIN JONES, JR.,
                                         Plaintiff-Appellant,

v.

UNIDENTIFIED KUYKENDALL, Doctor, Coffield Unit;
JOHN EATENING, Coffield Unit Physician,

                                         Defendants-Appellees.

------------------------------------

LUCIOUS ALVIN JONES, JR.,
                                         Plaintiff-Appellant,

v.

UNIDENTIFIED KUYKENDALL, Doctor; JOHN EATENING, Doctor,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-317
                       USDC No. 6:00-CV-577
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40414
                                 2–

     Lucious Alvin Jones, Jr., Texas prisoner # 470169, filed a

complaint under 42 U.S.C. § 1983 against the physician at his

prison unit alleging that he was denied medical care with respect

to his complaints of foot pain.    The magistrate judge dismissed

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) & (ii).

Jones did not file a notice of appeal from this judgment.    Jones

filed a motion pursuant to FED. R. CIV. P. 60(b)(6), which was

denied.   Jones now appeals the denial of that motion.

     In his appellate brief, Jones simply recites his original

claims and does not mention the strict standard of review that

applies to the denial of Rule 60(b) relief.    See Seven Elves,

Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).     Although

pro se briefs are afforded a liberal construction, even pro se

litigants must brief arguments in order to preserve them.     Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Jones’s brief

fails in this regard.   Accordingly, Jones's appeal is without

arguable merit and is DISMISSED. 5TH CIR. R. 42.2.

     The magistrate judge’s dismissal of the original complaint

and the dismissal of this appeal each count as a strike for

purposes of 28 U.S.C. § 1915(g).    Adepegba v. Hammons, 103 F.3d

383, 387 (5th Cir. 1996).   Jones is warned that if he accumulates

three strikes, he may not proceed IFP in any civil action or

appeal while he is incarcerated or detained in any facility

unless he is in imminent danger of serious physical injury.

28 U.S.C. § 1915(g).